Case 4:18-cv-00247-ALM Document 177 Filed 06/08/20 Page 1 of 4 PageID #: 4061



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  JASON LEE VAN DYKE                                    §
      Plaintiff                                         §
                                                        §
  v.                                                    §      Case No. 4:18cv247
                                                        §
  THOMAS CHRISTOPHER RETZLAFF                           §
  a/k/a Dean Anderson d/b/a BV Files, Via               §
  View Files L.L.C., and ViaView Files                  §
        Defendant                                       §


       PLAINTIFF’S RESPONSE IN OPPOSITION TO MOTION FOR PROTECTIVE
                                  ORDER

        Movant, Jason Lee Van Dyke, asks this Court to enter an order denying the motion of

  Paul Johnson (“Movant”) for a protective order (ECF 174). In support of said opposition,

  Plaintiff states as follows:

                                               I.    FACTS

 1.     For the purpose of this response only, Plaintiff stipulates to the facts set forth in section

        one of Movant’s motion entitled “Introduction and Subpoena for Criminal District

        Attorney of Denton County Paul Johnson.”

                                         II.        ARGUMENT

A.      The Basis for Plaintiff’s Opposition to a Protective Order is the Same as his
        Opposition to Movant’s Motion to Quash.

 2.     Movant’s motion for a protective order (ECF 174) does not state any additional facts or

        make any additional argument beyond what he made in his motion to quash (ECF 173).

 3.     While the legal basis for a motion to quash a subpoena is found in Fed. R. Civ. P. 45,

        the basis for a protective order sounds in Fed. R. Civ. P. 26(c). This rule provides that a

        “court may, for good cause, issue an order to protect a party or person from annoyance,




                                                                                           Page 1 of 4
Case 4:18-cv-00247-ALM Document 177 Filed 06/08/20 Page 2 of 4 PageID #: 4062



      embarrassment, oppression, or undue burden or expense, including one or more of the

      following: (a) forbidding the disclosure or discovery; (b) specifying terms, including

      time and place or the allocation of expenses, for the disclosure or discovery; (c)

      prescribing a discovery method other than the one selected by the party seeking

      discovery;(d) forbidding inquiry into certain matters, or limiting the scope of disclosure

      or discovery to certain matters; (e) designating the persons who may be present while

      the discovery is conducted; (f) requiring that a deposition be sealed and opened only on

      court order;(g) requiring that a trade secret or other confidential research, development,

      or commercial information not be revealed or be revealed only in a specified way; and

      (h) requiring that the parties simultaneously file specified documents or information in

      sealed envelopes, to be opened as the court directs.

 4.   The basis for both the motion to quash (ECF 173) and motion for protective order (ECF

      174) is an assertion of the law enforcement privilege. Specifically, Movant has

      requested that this Court forbid the discovery requested by Plaintiff pursuant to that

      privilege.

 5.   For the sake of brevity, Plaintiff will not burden this Court with a verbatim repetition of

      the arguments he made in opposition to Movant’s motion to quash: they are identical to

      those made in response to Movant’s motion to quash. Namely that (a) Movant has failed

      to demonstrate that the law enforcement privilege applies to the documents requested;

      (b) When considering the Frankenhauser factors, Plaintiff’s interest in the materials

      requested far outweighs what, if any, legitimate interest Movant has in refusing

      disclosure of these materials; and (c) with respect to the warrant information requested,

      there are strong public policy considerations in favor of releasing the requested material.




                                                                                           Page 2 of 4
Case 4:18-cv-00247-ALM Document 177 Filed 06/08/20 Page 3 of 4 PageID #: 4063



      Plaintiff incorporates all of his arguments in opposition to Movant’s motion to quash

      into his response to this motion.

B.     In Camera Inspection

6.     If this Court is disinclined to deny Movant’s motion for a protective order outright,

       Plaintiff joins Movant’s request that this Court conduct an in-camera inspection of the

       requested information to determine which documents are subject to release and requests

       that this Honorable Court issue all appropriate orders necessary to effect in-camera

       inspection.

C.     Conclusion

7.     Movant’s motion for a protective order should be denied for the same reason its motion

       to quash should be denied. It has failed to meet its burden in demonstrating that the law

       enforcement privilege applies to the documents requested and, even if such a qualified

       privilege is applicable, Plaintiff’s interest in the discovery is outweighed by Movant’s

       interest in non-disclosure. The motion for a protective order should be denied, or at the

       very least, an in-camera inspection of all requested documents should be ordered

                                          III. PRAYER

 8.    Movant prays that this Court enter an order denying the motion of Paul Johnson to for a

      protective order. (ECF 173).

                                                     Respectfully submitted,

                                                     /s/ Jason Lee Van Dyke
                                                     Jason L. Van Dyke
                                                     PO Box 2618
                                                     Decatur, TX 76234
                                                     P – (940) 305-9242
                                                     Email: jasonleevandyke@protonmail.com




                                                                                       Page 3 of 4
Case 4:18-cv-00247-ALM Document 177 Filed 06/08/20 Page 4 of 4 PageID #: 4064



                               CERTIFICATE OF SERVICE

 I certify that a true and correct copy of the foregoing was electronically filed on the CM/ECF
 System, which will automatically serve a Notice of Electronic Filing on Jeffrey Dorrell,
 Attorney for Defendant, and Anthony Paul, Attorney for Movant.

                                                   /s/ Jason Lee Van Dyke
                                                   JASON LEE VAN DYKE




                                                                                     Page 4 of 4
